DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to a response field 14 October 2021, on an application filed 8 May 2019, which claims priority to a provisional application filed 31 January 2009.
Claims 1-7, 12-16, 18 and 19 have been amended.
Claims 8-11, 17 and 20 have been canceled.
Claims 1-7, 12-16, 18 and 19 are currently pending and have been examined.


Response to Amendments

The rejection of claims 1-7, 12-16, 18 and 19 under 35 USC 101 have been withdrawn in light of the amendments to the claims. 
The rejection of claims 1-7, 12-16, 18 and 19 under 35 USC 112 have been upheld. Please see below for further details.
All rejections of claims 8-11, 17 and 20 have been withdrawn in light of the cancellation of these claims.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1, 12 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 16/406,449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they merely differ in their determination of types of diagnosis (i.e., organ failure, sepsis, or shock) and the difference in this determination merely amounts to a nonfunctional design choice.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12-16, 18 and 19 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 12 and 16 recite the following limitation: grouping parameters based on a determined relatedness among parameters in each of the plurality of groups. There is nothing in the claims or the specification to indicate how the system makes a determined relatedness among parameters in each of the plurality of groups. For instance, the published specification at paragraphs 6 and 9 recite the contested limitation, but nowhere else in the claims does the system make a determined relatedness among parameters in each of the plurality of groups. Accordingly, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The claims are replete with material unsupported by the originally filed specification. Specifically, the following material is unsupported as analyzed in the claims:
4-6, 14, 18.	90 bpm, 38.4 degrees Celsius, white blood cell parameter greater than 12x109 L or less than 4 X 109 L. 

The only possible support is in the figures, which don’t support all of the above in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the specification or figures fail to disclose bpm, degrees Celsius and 12x109 L or less than 4 X 109 L. 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 12-16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 4-6, 12, 14, 16 and 18 contain unsupported matter. Accordingly their metes and bounds are also unclear. 

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)  A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various 

Claims 1, 3, 7-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being obvious over Martin et al. (U.S. Pre-Grant Publication 2009/0217194 A1), hereinafter Martin, further in view of Rosenfeld et al. (U.S. PG-Pub 2005/0159987 A1), hereinafter Rosenfeld.

As per claims 1, 12 and 16, Martin discloses a computer-implemented method for treating a critical-care patient under the care of a caregiver at a healthcare facility (Martin, Figs. 1, 4 and 5.), the method comprising: 
	identifying with a computer system, a plurality of groups of patient-related data, for the patient, that is a subset of possible groups of patient-related data, to be displayed to the caregiver, the identifying based at least in part on a determined present condition of the condition, wherein the groups each represent multiple aspects about the patient (Martin discloses directly monitoring a patient’s physiological state with real time equipment to store and present that information according to various rulesets, see paragraphs 27-28, 71, and Fig. 1 #100 and 105, and Fig. 5. Patient’s actual physical conditions are determined from the captured data, which is then used to present a dashboard associated with that condition, see Fig. 4 #440-450. Martin determines a plurality of groups of patient-related data that is relevant to various patient conditions, see dashboard rules and editing function, of Figs. 8-10. Based on the determined ; 
	extracting, with a data extractor of the computer system programmed to identify relevant data for the patient, a subset of parameters that represent values for particular ones of the multiple aspects in each of the plurality of identified groups (Martin extracts the data parameters corresponding to the determined data needed for the determined patient conditions, as shown in dashboard display of Fig. 3b.); 
	analyzing the subset of parameters to determine whether one or more indicia of organ failure is present (Martin, the system analyzes the data corresponding to rules to determine if a patient is undergoing a given pre-identified condition, including heart attacks, which would be an indication of organ [heart] failure, see paragraphs 29-31, 35, 85, 93 and Figs. 4 and 7.);
	grouping, with the computer system, the subset of parameters into particular ones of the plurality of groups that each contain a plurality of parameters, based on a determined relatedness among parameters in each of the plurality of groups (Parameters are grouped into various sets based on their relevance to the patient condition, see dashboard rules and editing function, of Figs. 8-10. The office notes that a subset of a set comprising the whole set is still a subset.); 
	providing, with a real-time monitoring application executing on the computer system, data in a form for display to the caregiver that shows at least some of the subset of parameters arranged in the groups, with values for the plurality of parameters organized according to the groups to which each of the plurality of parameters corresponds, with individual ones of the groups that are displayed being selected based on the actual physical patient condition, and the displayed groups being displayed in a position relative to each other as a result of the identifying based on the actual physical patient condition; (Martin displays real time parameters of data of the patient in the dashboard determined based on the patient’s determined actual physical patient condition, see the grouping of various data on the dashboard of Fig. 3b. The system shows data groups determined to be relevant to the identified patient condition, see Figs. 8-10; it is the Office’s position that displaying the data groups together on a screen would comprise groups being displayed in a position relative to each other.);
upon determination that one or more indicia of organ failure is present, changing a display mode of the displayed groups to provide information targeted to organ failure and to deprecate other information previously displayed (Martin, Fig. 4, if a patient does not have an identified condition, the system displays the default dashboard. Once the system determines that the patient is experiencing a pre-identified condition, it displays targeted information corresponding to that condition, which results in the deprecation of unnecessary data, see Fig. 4 #430-450, and paragraphs 63-65, 67-69. At least one potential monitored condition is a heart attack, see paragraphs 85 and 93. As Martin is displaying new groups of data, previously displayed groups of data that are not displayed would be deprecated.); and
in response to changing the display mode, displaying needed information (Dashboard enabled to display information needed to determine what orders to enter, see paragraph 31.).

Martin fails to explicitly disclose:
sepsis or shock is present; and
receiving input, through the interactive display, from the caregiver, to order a procedure or change a therapy; and based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system.

Rosenfeld teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
determination that sepsis or shock is present (Rosenfeld provides algorithms directed to determination of whether a patient is suffering from sepsis or shock, see paragraphs 58 and 60. ); and
receiving input, through the interactive display, from the caregiver, to order a procedure or change a therapy; and based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system (Rosen provides an interface for a caregiver to input treatment orders, which are logged by the system, see Fig. 17 and paragraphs 221-222.), 
in order to provide a patient care system “that combines a real-time, multi-node telemedicine network and an integrated, patient care management system to enable specially-trained Intensivists to provide 24-hour/7-day-per-week patient monitoring and management to multiple, geographically dispersed ICUs from both on-site and remote locations” (Rosenfeld, paragraph 2.).

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings directed to the patient data processing of sepsis or shock is present and receiving input, through the interactive display, from the caregiver, to order a procedure or change a therapy; and based on the received input, ordering the procedure or logging the change in therapy through an integrated computerized physician order entry system, as taught by Rosenfeld, in order to arrive at a patient data processing “that combines a real-time, multi-node telemedicine network and an integrated, patient care management system to enable specially-trained Intensivists to provide 24-hour/7-day-per-week patient monitoring and management to multiple, geographically dispersed ICUs from both on-site and remote locations” (Rosenfeld, paragraph 2.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitation is interpreted as an intended use of the claimed invention:
	1, 12, 16.	data extractor of the computer system programmed to identify relevant data for the patient in the extracting limitation (the extractor is programmed to do something, but never positively does it.).

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.


As per claims 3, 7, 13, 15, 17 and 19, Martin/Rosenfeld discloses claims 1, 12 and 16, as detailed above. Martin further discloses:
3, 7, 13, 15, 19. wherein analyzing the subset of parameters comprises determining whether two or more of heart rate, mean arterial pressure and respiration rate are lower or higher than thresholds associated with [3, 7.] a stored score or [13, 15, 19.] fixed heuristic rules (Martin monitors blood pressure and compares it to threshold scores using rules, see paragraph 47 and Figs. 6 and 9. Martin is operative to assess any of the disclosed parameters in any combination, see Fig. 8.);


Claims 2, 4-6, 14 and 18 are rejected under 35 U.S.C. 103(a) as being obvious over Martin/Rosenfeld, further in view of Gao et al. (U.S. PG-Pub 2009/0069642 A1), hereinafter Gao.

As per claims 2, 4-6, 14 and 18, Martin/Rosenfeld discloses claims 1, 12 and 16, respectively, as detailed above. Martin further discloses:
2. 		wherein analyzing the subset of parameters comprises determining whether heart rate, mean arterial pressure, respiration rate, temperature ... of the patient have changed over a period of seconds to minutes (Martin monitors blood pressure and compares it to threshold scores using rules including time based rules, see paragraph 47 and Figs. 6 and 9. Martin is operative to assess any of the disclosed parameters in any combination, see Fig. 8.);

Martin/Rosenfeld fails to explicitly disclose:
	2.	consideration of white blood cell count;
4. 	determining that heart rate is greater than 90 bpm and temperature is greater than 38.4 degrees Celsius;
5. 	determining that heart rate is greater than 90 bpm, temperature is greater than 38.4 degrees Celsius, and a white blood cell count is greater than 12 x 109/L;
	6. 	determining that heart rate is greater than 90 beats per minute, temperature is greater than 38.4 degrees Celsius, and a white blood cell count is less than 4 x 109/L; and
14, 18. determining that heart rate is greater than 90 beats per minute, temperature is greater than 38.4 degrees Celsius, and a white blood cell count is greater than 12 x 109/L or less than 4 x 109/L.  

However, Gao teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide consideration of one or more of the following factors: determining that heart rate is greater than 90 beats per minute, temperature is greater than 38.4 degrees Celsius, and a white blood cell count is greater than 12 x 109/L or less than 4 x 109/L (See the SIRS criteria of Gao at paragraph 87.) in order to provide a “dynamically reconfigurable patient monitor” that can monitor for sepsis (Gao, paragraph 87.).

It would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention to combine the teachings directed to the patient data processing of Martin/Rosenfeld with the consideration of one or more of the following factors: determining that heart rate is greater than 90 beats per minute, temperature is greater than 38.4 degrees Celsius, and a white blood cell count is greater than 12 x 109/L or less than 4 x 109/L, as disclosed by Gao, because to do so would result in a patient data system that provides a “dynamically reconfigurable patient monitor” that can monitor for sepsis (Gao, paragraph 87.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


Response to Arguments

Applicant’s arguments filed 14 October 2021 concerning the rejection of all claims under 35 U.S.C. 112 and 103(a) have been fully considered but they are not persuasive.


With regard to the rejection of the claims under 35 USC 112, the Applicant argues on pages 9-10 that Figures 3G and 3H of the Application disclose the limitations that the Office has rejected as new matter.



[0051] FIG. 3H shows a syndrome detection screen area. Zone 1 shows a primary syndrome detected, while zone 2 shows secondary syndrome identifiers. Zone 3 shows key components for recognition of the syndrome. Zone 4 shows: (a) detection status (1=present, 0=not present); (b) secondary rule used when combination of triggers are required to activate a syndrome advisory. Zone 5 shows the value to be displayed in association with a syndrome advisory. This notifies a physician of AWARE detection of specific components of a syndrome. And zone 6 shows a syndrome advisory. This notifies the physician which of the potential causes of the primary syndrome have been detected.


    PNG
    media_image1.png
    525
    730
    media_image1.png
    Greyscale


The Office disagrees that the figures or specification provide support for the following material as analyzed in the claims:
4-6, 14, 18.	90 bpm, 38.4 degrees Celsius, white blood cell parameter greater than 12x109 L or less than 4 X 109 L. 



Accordingly, the rejection is upheld.


With regard to the rejection of the claims under 35 USC 103, Applicant argues on pages 10-11 that none of the cited references discloses all of the limitations as claimed. 

The Office respectfully disagrees. Please see the new analysis of the claims, above, where Martin and Rosenfeld disclose the claimed limitations.

To the extent that arguments concerning the rejection of claims are repeated in response to the rejection of other claims, the Office accordingly incorporates the responses to arguments detailed above.

The remainder of Applicant's arguments have been fully considered but are moot in view of the new ground(s) of rejection, specifically with reference to the new citation of the previously cited references, as detailed above, or because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

In conclusion, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added by amendment, have been fully addressed by the Office as either being fully disclosed or obvious in view of the collective teachings of Martin, Levine, Rosenfeld and Gao, based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action (14 May 2021), and incorporated herein.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
18 November 2021